Grant, J.
(after stating the facts). The defendant’s positions are summarized as follows:
(1) The receipt or bill of lading is the contract for the carriage of the package in question.
(2) It is not to be construed as limiting the defendant’s liability in any way for loss or damage due to neglect or default of its employes.
(3) By the safe carriage and delivery of the package to the Adams Express Company, defendant fully performed its duty under said contract.
(4) No negligence is shown on the part of any one from which the loss resulted.
(5) Plaintiff’s recovery is limited to $50, the limit specified in the contract where the just and true value is not stated.
1. The second point is beyond discussion. It is con*577ceded to be the law, and the rule is established by an overwhelming weight of authority. Citation of authorities is therefore unnecessary. In connection with this, we note the other well-established rule, that “a common carrier may limit his strict common-law liability, by express agreement, in such manner as the law can recognize as reasonable, and not inconsistent with sound public policy.”
2. It has long been the established rule in this State that the receipt or bill of lading issued by a common carrier to a consignor, and received by him without objection, and without any insistence upon the common-law liability of the carrier, is a contract between the parties, and fixes their liabilities and rights. McMillan v. Railroad Co., 16 Mich. 80. That is also the rule in other courts. Southern Express Co. v. Caldwell, 21 Wall. 264; Belger v. Dinsmore, 51 N. Y. 166 (10 Am. Rep. 575); Hill v. Railroad Co., 73 N. Y. 351 (29 Am. Rep. 163); York Co. v. Central R., 3 Wall. 107; Pacific Express Co. v. Foley, 46 Kan. 457; Ballou v. Earle, 17 R. I. 441. Without quoting it here, I call special attention to 16 Mich., pp. 113, 114, in McMillan v. Railroad Co., where the law is expounded by that learned jurist, Justice Cooley. In that case the plaintiffs had not read the bill of lading, and did not know its contents, although they had been accustomed to ship goods over the same road under similar bills. In this case both the plaintiff and his agent, who delivered the package for shipment and took the receipt, testified that they had frequently, for years, shipped packages by the defendant, and received similar receipts. Both were witnesses, and neither testified that he did not know what the receipt contained. The receipt expressly limited defendant’s liability to its own line. It had fully performed its duty to the plaintiff when it had safely conveyed and delivered the package to the succeeding carrier. McMillan v. Railroad Co., supra; Detroit & Bay City *578R. Co. v. McKenzie, 43 Mich. 609; Rickerson Roller-Mill Co. v. Grand Rapids & I. R. Co., 67 Mich. 110; Pratt v. Railway Co., 95 U. S. 43; Black v. Ashley, 80 Mich. 90; Coles v. Railroad Co., 41 Ill. App. 607.
The contract also exempted the defendant from liability for loss by fire. Such exemption is reasonable, and not. against public policy, where the fire was not caused by the negligence of the defendant. Adams Express Co. v. Sharpless, 77 Pa. St. 516. The defendant itself was not negligent. The accident which caused the fire happened on the line of the succeeding carrier, which was. the plaintiff’s, and not the defendant’s, agent. Furthermore, there is entire absence of any evidence to show that the accident was the result of any negligence. Mere proof of an accident is not sufficient to establish negligence. Where suit is brought upon the negligence of the carrier, that negligence must be proven by the parties asserting it. Marquette, etc., R. Co. v. Kirkwood, 45 Mich. 56.
3. If the plaintiff could recover at all, his recovery would be limited, under the contract, to $50. Had the value of the property been disclosed to the defendant, it would have made a greater charge for carriage. The limitation is reasonable. There was nothing to indicate its value. It was shipped at the lowest rate. Plaintiff does not pretend that he was ignorant of this condition. It was therefore his clear duty to disclose the value, and to pay accordingly. It would be unreasonable to say that one could ship a package containing diamonds of the value of $10,000 under that agreement, and recover full value in case of loss. No man of common sense and prudence would ship property of so great value without, informing the carrier of its contents and their value. Belger v. Dinsmore, supra; Muser v. Express Co., 1 Fed. 382; Pacific Express Co. v. Foley, supra; Ballou v. Earle, supra.
*579We consider it unnecessary to discuss the other point raised.
The judgment is affirmed.
The other Justices concurred.